Judgment insofar as it imposes sentence unanimously reversed, on the law, and matter remitted to Supreme Court, Brie County solely for resentencing and otherwise judgment affirmed. Memorandum: The record indicates that at the time of sentencing, the court failed to comply with the mandatory provisions of CPL 380.50 in not affording defendant the right to make a statement personally in his own behalf and in not inquiring of defendant whether he wished to make such a statement. (Appeal from judgment of Erie Supreme Court convicting defendant of attempted grand larceny, first degree.) Present — Witmer, J. P., Moule, Mahoney, Goldman and Del Vecchio, JJ.